Citation Nr: 0503014	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-04 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include major depression and a personality disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had honorable service from May 14, 1984 until 
January 8, 1985.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Affairs (Board) from a December 1998 
rating decision of the VA Regional Office (RO) in Roanoke, 
Virginia that denied service connection for major depression 
and a personality disorder.  

The veteran was afforded a personal hearing at the RO in May 
1999.  The transcript is of record.

The record reflects that the appellant was scheduled for a VA 
examination in June 2003 (to which she did not report) and a 
Board hearing in January 2002, (to which she also did not 
appear).  There has been no request for rescheduling.  
Therefore, the Board will review the claim based on the 
current record.  


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran was discharged from service on the basis of a 
personality disorder.

3.  The clinical evidence of record does not reflect a 
diagnosis of an acquired psychiatric disorder, to include 
post traumatic stress disorder and major depression disorder, 
for many years after discharge from active duty.

4.  There is no competent evidence of a nexus between any 
diagnosed acquired psychiatric disorder and the veteran's 
active military service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A personality disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102 (2004)).  They also include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2004)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2004)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  As 
evidenced by the March 1999 statement of the case and the 
September 1999 and August 2003 supplemental statements of the 
case, the appellant and her representative have been notified 
of the law and regulations governing entitlement to the 
benefit she seeks, the evidence which would substantiate her 
claim, and the evidence which has been considered in 
connection with his appeal.  

Moreover, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  In a letter to the appellant dated in 
August 2002, the RO informed her of what the evidence had to 
show to establish entitlement to service connection for 
psychiatric disability, what medical and other evidence the 
RO needed from her, what information or evidence the 
appellant could provide in support of the claim, and what 
evidence VA would try to obtain for her.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) essentially held that VA must provide notice "upon 
receipt" and "when" a substantially complete application 
for benefits is received.  This mandates that notice precede 
an initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  

The Court also recognized, however, that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the appellant's case, the AOJ did not err in 
not providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  In such a 
case, it was sufficient for the Board to ensure that proper 
notice was given.  Pelegrini v. Principi, 120, 122-4.

The Board finds that all necessary development has been 
accomplished.  VA has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim as evidenced by scheduling her for 
a VA psychiatric examination in June 2003, to which she 
failed to report.  See 38 U.S.C.A. § 5103A(d).  The veteran 
had previously been advised that she was being scheduled for 
the examination, and a supplemental statement of the case, 
advised her of VA's finding that she had not reported for the 
examination.  The veteran has not alleged that she failed to 
receive notice of the examination.  In such a case, VA will 
decide the claim on the basis of the evidence of record.  
38 C.F.R. § 3.655(a),(b) (2004).

The case underwent further development at the Board in May 
2002, and was remanded by a decision of the Board dated in 
July 2003.   Under these circumstances, the Board finds that 
adjudication of the claim on appeal poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Factual background

The veteran was examined for enlistment in July 1983 and 
indicated that she had had symptoms that included depression 
and/or excessive worry, nervous trouble, and dizziness or 
fainting spells.  Following examination, psychiatric status 
was evaluated as normal and she was determined to be 
qualified for enlistment.  Administrative records show that 
she entered active duty on May 14, 1984. 

Service medical records reflect that on May 18, 1984, she was 
seen with complaints of dizzy spells and episodes of 
'blacking out' that occurred twice a week lasting three to 
five minutes, followed by a headaches.  She reported that the 
condition had existed since being in the Navy.  Upon 
subsequent consultation, the veteran was noted to have stated 
that she did not lose consciousness at those times, and could 
hear things going on around her.  A history of similar 
episodes prior to entry was recorded.  It was indicated that 
she had been to "REU" for problems adjusting to training, 
and that discharge from service had been recommended if there 
was no improvement.  The veteran stated that she was very 
nervous, and felt that this might have been contributing to 
her adjustment difficulties.  Following evaluation, a 
pertinent assessment of problems adjusting to training was 
rendered for which further counseling was advised.  

The record reflects that several days later in May 1984, the 
appellant was evaluated for ideations of suicide 'by hanging' 
which she explained was a method of ventilating because she 
was "depressed."  She expressed regret that she had said it 
because it had caused her embarrassment.  The veteran denied 
current ideations of suicide and said she was 'just kidding' 
and did not want to hurt herself.  It was reported that she 
had a past history of suicidal ideation one month before when 
she had told her parents she wanted to "commit suicide."  

On current presentment, the veteran was observed to display a 
euphoric mood with smiling affect and laughed through most of 
the interview.  It was felt that she was an immature 
individual with poor spontaneous judgment.  She stated that 
she had no idea that boot camp was going to be 'this hard' 
and felt like it would be more like 'summer camp.'  It was 
noted that the veteran wanted to continue in training, and 
that she appeared to be highly motivated to complete it.  
Following mental status examination, impressions of no 
significant psychopathology and problems adjusting to the 
routine pressures and stresses of training were rendered.  
She requested transfer to another duty station to "start 
fresh," and was returned to duty. 

Service medical records dated in mid August 1985 show that 
the veteran was admitted for observation and safekeeping due 
to depression and some threats of self harm.  Her history was 
noted to include some indications of previous emotional 
instability, to include a threat of suicide by hanging at her 
previous duty station.  It was reported that the veteran had 
apparently completed her training, and was assigned to her 
first duty.  

The veteran was observed closely and underwent psychological 
evaluation that was reported to be suggestive of an 
individual descriptively categorized as having a passive-
aggressive personality of the passive-dependent type in her 
case.  The examiner stated that she continued to present a 
clinically labile picture, apparently vacillating from 
denying that there was a problem and also denying suicidal 
intent.  It was recommended that she be sent to a facility 
where she could be more intensely evaluated.  Her prognosis 
was guarded.  A discharge diagnosis of passive dependent 
personality was rendered.

The veteran was re-admitted several days later after an 
apparent overdose on over-the-counter medication that was 
believed to be a suicidal gesture.  In the discharge summary 
dated in August 1984, it was reported that she had taken a 
significant number of Sominex tablets and had drunk a bottle 
of cough syrup.  She was treated with an emetic and activated 
charcoal.  

Following admission, the appellant was observed to be very 
withdrawn and did not communicate with staff, other patients 
or the examiner.  Upon discharge, it was commented that she 
continued to utilize inappropriate mechanisms of suicidal 
threats or gestures that had not been life-threatening so 
far, but that she might eventually be accidentally more 
successful than she genuinely intended.  It was noted that 
because of this, she required constant observation to prevent 
her from making another suicidal gesture which could be 
injurious.  

The veteran was transferred to another facility for further 
treatment where personal history was obtained indicating 
there had been problems during and following her adolescence, 
including running away from home at the age of 16, and being 
jailed for several days for shoplifting.  Over the course of 
the admission, she was afforded comprehensive psychometric 
testing, the results of which were felt to be consistent with 
a diagnosis of personality disorder with borderline features.  

It was reported that testing suggested an increase in 
infantile dependent needs for nurturance and affection with a 
tendency to spontaneously relate to others in a playful and 
childlike manner in trying to get needs met.  It was found 
that she struggled hard to suppress her frustrated dependency 
needs with some anger as a result.  Among other things, it 
was opined that under stress, she might express her feelings 
in an exaggerated fashion, possibly trying to hurt others by 
doing harm to herself.

The veteran was placed in an open ward milieu, and received 
group, occupational and recreational therapy.  She was 
treated with medication.  During the course of 
hospitalization, the decision was made to recommend her for 
administrative separation from the Navy due to her resistance 
to treatment, questionable motivation for continued military 
duty and the diagnosis of personality disorder, moderate to 
severe.  Upon discharge from hospitalization, she was not 
seen as suicidal, depressed, or threatening suicide.  
Outpatient follow-up counseling was recommended.  Final 
diagnoses upon discharge included borderline personality 
disorder, moderate to severe, slightly improved.  

In an Evaluation for Administrative Action dated in October 
1984, it was certified that the veteran had been evaluated in 
the department of mental health and had been found to 
manifest borderline personality disorder, severe, with 
passive-aggressive features.  

A detailed and comprehensive chronology of events was 
recited, beginning from her need for special counseling and 
psychological evaluation as early as basic training.  It was 
opined that the veteran suffered from severe identity 
disturbance and marked shifts in mood that included 
depression, irritability and intense anger.  It was felt that 
she had very limited coping skills to deal with mood 
fluctuations, was prone to impulsive behavior and continued 
to threaten suicide intermittently.  It was noted that she 
was not amenable to counseling.  

In summary, it was determined that there was no evidence of 
psychosis or neurosis that would preclude action under Navy 
regulatory/code provisions, that the veteran was unable to 
adjust socially and emotionally to service life, and that she 
met the criteria for administrative separation.

Upon examination for administrative discharge in mid December 
1984, a defect of borderline personality disorder, severe, 
was recorded.  The record reflects that the appellant made a 
suicide attempt in late December 1984, reportedly after she 
discovered that she was not getting out of service as quickly 
as anticipated. 

The veteran filed a claim in July 1998 for service connection 
for a personality disorder which she indicated she had had 
from 1984 to the present  

Subsequently received were private clinical records dating 
from 1996 from multiple providers showing that she sought 
treatment for several complaints and disorder, as well as for 
psychiatric symptomatology and medication management.  She 
was seen for anxiety with panic attacks in January 1998.  A 
U. S. Postal Service statement dated in September 1998 showed 
an assessment of major depression.  A private practitioner, 
Dr. Ellwood, wrote in January 1997 that the appellant was 
experiencing episodes of severe anxiety that exacerbated her 
irritable bowel syndrome.  

The veteran's mother wrote in April 1999 that statements in 
the record that the veteran ran away from home, and was 
unable to keep a job prior to entering service, were untrue.  
The mother stated that the appellant lived at home prior to 
service, helped to take care of her siblings, worked part 
time, attended school, and maintained good grades.

The appellant presented testimony upon personal hearing in 
May 1999 to the effect that she had a hard time coping during 
boot camp because she was singled out and harassed by her 
drill instructors.  She related that she was "shocked and 
upset" at having to change her military occupational 
specialty from yeoman to boatswain mate because she had 
planned to start her career as a secretary, and did not want 
to be on a ship.  The appellant testified that this resulted 
in a great deal of stress, became convinced that the military 
was not for her, and that this led to her attempted suicide.  

The veteran testified that after service, she sought 
treatment in a clinic in Oklahoma that she was not sure 
currently existed.  She related that she moved to 
Pennsylvania and was hospitalized at St. Mary's Hospital, but 
had been unsuccessful in trying to obtain records from that 
facility.  The appellant said that she subsequently moved to 
Richmond, Virginia, and tried to seek help from VA there, but 
had been turned down because she had a dishonorable 
discharge.  She stated that she currently received treatment 
from her Post Office employer's physician, and through her 
health plan.  She related that her doctor had told her she 
has post traumatic stress disorder.  

The veteran was scheduled for a VA examination in June 2003, 
but as noted previously, the record indicates that she failed 
to appear on the scheduled date and time. 

Legal Analysis

The veteran contends that she now has an acquired psychiatric 
disorder, claimed as major depressive disorder, as well as a 
personality disorder which are of service onset for which 
service connection should be granted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Therefore, a 
personality disorder is not a service-connectable condition.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

The service medical records show that prior to entering 
service, the veteran indicated that she had problems with 
depression and/or excessive worry, nervousness and dizziness 
and/or fainting spells.  Despite these admissions, she was 
not found to have a mental disorder on enlistment examination 
in July 1983.  The evidence reflects, however, that no more 
than four or five days into basic training, she was noted to 
have had counseling for problems adjusting to the military, 
and shortly thereafter, engaged in repeated self-harm 
statements and/or gestures leading to hospitalization.  After 
close observation and psychological evaluation, it was found 
that her behavior was suggestive of a passive-aggressive 
personality, of the passive-dependent type in her case.  

This diagnosis was reiterated throughout the remainder of her 
stay in service.  Subsequent psychometric testing revealed 
results felt to be consistent with a diagnosis of personality 
disorder with borderline features.  She was determined to be 
unable to adjust socially and emotionally to service and was 
administratively discharged primarily for the diagnosis of 
personality disorder, moderate to severe, with passive-
aggressive features.  

The record thus reflects that the veteran was clearly 
discharged on the basis of a personality disorder and that 
there is no competent evidence of psychosis or neurosis at 
separation.

Although service connection may be granted under limited 
circumstances for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
medical showing that this is warranted in this case.  There 
is no evidence of a superimposed acquired psychiatric 
disability during service.

The appellant asserts that she was treated for psychiatric 
symptomatology at various facilities very shortly after 
release from active duty, but has not provided clinical 
evidence that indicates such treatment was for an acquired 
psychiatric disorder.  Moreover, she has stated that those 
records are not available or are unable to be retrieved.  

The medical evidence shows that some 10 or more years after 
administrative separation, she began to receive psychological 
treatment for which several diagnoses have been provided, 
including anxiety and major depression.  She herself states 
that her doctor has told her she has posttraumatic stress 
disorder.  The Board points out, however, there is no 
competent medical evidence of record of a nexus between any 
acquired psychiatric disorder diagnosed post service, and the 
veteran's active military service.  

The Board emphasizes that the appellant alone cannot support 
the claim on the basis of her assertions.  As a layperson 
without medical training and expertise, she is not competent 
to provide a probative opinion on a medical matter, such as 
the relationship between any current psychiatric disability 
and active service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
veteran's opinion in this matter does not constitute 
competent evidence of the required nexus.  

The Board also points out that although the veteran currently 
carries diagnoses that include major depression, a psychosis 
has not been reported.  See 38 C.F.R. § 4.130 (2004) (listing 
psychoses).  A psychosis may not be presumed to have been 
incurred in service because the record does not refer to any 
findings of such within one year after service discharge.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004). 

As well, evidence of anxiety and/or depression were also not 
indicated until years after service, and there is no 
competent evidence linking these conditions to service.  
Moreover, it was clearly indicated at the time of 
administrative separation from service that there was no 
evidence of a neurosis or psychosis separate and apart from 
the primary diagnosis of the personality disorder.

As a final point, the Board emphasizes that when entitlement 
to a benefit cannot be established or conformed without a 
current VA examination or reexamination, and a claimant, 
without good cause, fails to report for such examination, the 
claim will be rated based on the evidence or record.  See 
38 C.F.R. § 3.655 (2004).  As indicated above, the current 
record does not support the veteran's claim, and the veteran 
has not cooperated in VA's attempt to secure additional 
evidence-specifically, that which might be obtained by VA 
examination.  In this regard, the Board points out that the 
duty to assist is not always a one-way street.  In order for 
VA to process claims, individuals applying for benefits have 
a responsibility to cooperate with the agency in the 
gathering of evidence necessary to establishing entitlement 
to benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

For all the foregoing reasons, the Board must conclude that 
an acquired psychiatric disorder was not incurred or 
aggravated in service, and that the claim on appeal must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for a psychiatric disorder, to include 
major depression and a personality disorder, is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


